Green, J.P (dissenting).
I respectfully dissent. “It is axiomatic that summary judgment is a drastic remedy which should not be granted where there is any doubt as to the existence of a triable issue of fact ... or where such issue is even arguable” (Tronlone v Lac d’Amiante Du Quebec, 297 AD2d 528, 528-529 [2002], affd 99 NY2d 647 [2003]). The parties’ experts provided *853sharply conflicting opinions whether defendant’s delay in summoning medical care contributed to the injuries sustained by Michael Sawczyn (plaintiff). “ "[C]onflicting expert opinions may not be resolved on a motion for summary judgment’ ” (Pittman v Rickard, 295 AD2d 1003, 1004 [2002]), and the issue whether defendant’s alleged negligence proximately caused plaintiffs injuries is properly left for the trier of fact (see generally Brown v State of New York, 192 AD2d 936, 937-938 [1993], lv denied 82 NY2d 654 [1993]). Present — Green, J.R, Hurlbutt, Scudder, Lawton and Hayes, JJ.